Exhibit 10.9

 
INTEGRYS ENERGY GROUP, INC.
2007 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD








You have been granted a Restricted Stock Unit (“RSU”) award with respect to
_________  ________ shares of common stock of Integrys Energy Group, Inc. (the
“Company”) under the Integrys Energy Group, Inc. 2007 Omnibus Incentive
Compensation Plan (the “Plan”) with the following terms and conditions.  The
common stock of the Company is referred to in this Agreement as the Common
Stock.  This agreement shall not become effective until the Participant signs
and returns the “Acknowledgement Form” attached hereto.
 
Grant Date:

February 14, 2008

Number of Restricted
 Stock Units:

_______  Stock Units


 
Vesting Schedule:
 
Twenty-five percent (25%) of your RSUs will vest (and will be settled) on each
of the first four anniversaries of the Grant Date, provided that you are
continuously employed by the Company or an Affiliate from the Grant Date through
such vesting date, as shown on  the following schedule:


Amount
Vesting Date
25% of the RSUs
First anniversary of Grant Date
25% of the RSUs
Second anniversary of Grant Date
25% of the RSUs
Third anniversary of Grant Date
25% of the RSUs
Fourth anniversary of Grant Date

 
If application of the vesting schedule on any vesting date would result in
vesting of a fractional RSU, the number of RSUs  that become vested on that
vesting date will be rounded to the next higher whole number of RSUs.
 

If your employment or service terminates as a result of death or disability (as
determined by the Committee based upon the definition set forth in the Company’s
long term disability plan), (1) if your termination occurs on or after December
31 of the calendar year in which occurs the Grant Date of your RSUs, the RSUs
will become fully vested on your date of termination, and
 
 
 

--------------------------------------------------------------------------------

 
 
(2) if your termination occurs prior to December 31 of the calendar year in
which occurs the Grant Date of your RSUs, you will become partially vested on
your date of termination, and the remaining RSUs will be forfeited.  Your
partially vested interest will be equal to the product obtained by multiplying
the total number of your RSUs by a fraction, the numerator of which is the
number of full months of service that you have completed during the calendar
year in which occurs the Grant Date and the denominator of which is twelve
(12).  If the foregoing calculation results in vesting of a factional RSU, the
number of RSUs that become vested will be rounded to the next higher whole
number of RSUs.  Settlement of your vested RSUs will occur as soon as
practicable following your death, or six months following termination of you
employment or service for disability.  For purposes of this Agreement, your
employment or service will be terminated on account of disability if the
Committee determines that such disability causes you to incur a “separation from
service” as such term is defined for purposes of Section 409A of the Internal
Revenue Code, taking into account the maximum leave periods permitted under
Section 409A for disability leaves of absence.
 

If your employment or service terminates as a result of retirement on or after
age fifty-five (55) with ten (10) or more years of service, or retirement on or
after age sixty-two (62) (“Retirement”), (1) if your Retirement occurs on or
after December 31 of the calendar year in which occurs the Grant Date of your
RSUs, your RSUs will continue to vest and will be settled, subject to the terms
of the Plan, on the same schedule as would have applied had you continued your
employment, and (2) if your Retirement occurs prior to December 31 of the
calendar year in which occurs the Grant Date of your RSUs, a portion of your
RSUs will be immediately forfeited, and the remainder of your RSUs will continue
to vest and will be settled, subject to the terms of the Plan, on the same
schedule as would have applied had you continued your employment; provided that
under both clause (1) and (2), any RSUs that have not been forfeited will be
immediately settled if you die after Retirement but prior to the scheduled
settlement date.  The portion of your RSUs that are immediately forfeited will
be equal to the product obtained by multiplying the total number of your RSUs by
a fraction, the numerator of which is twelve (12) minus the number of full
months of service that you have completed during the calendar year in which
occurs the Grant Date and the denominator of which is twelve (12).  If the
foregoing calculation results in forfeiture of a factional RSU, the number of
RSUs that are forfeited will be
 
 
2

--------------------------------------------------------------------------------

 
 
rounded down to the next lower whole number of RSUs.  The number of RSUs
available on each vesting date will be reduced by a pro rata portion of the
total number of forfeited RSUs.
 

Upon the occurrence of a Change of Control (as defined in the Plan) during your
employment or following your Retirement, the RSUs that have not previously been
forfeited will become fully vested and will be settled, even if not otherwise
vested in accordance with the vesting schedule above; provided, that if the
Change of Control does not constitute a change in control event for purposes of
Internal Revenue Code Section 409A, the RSUs will converted to a cash value and
will be settled (with interest equivalent at the prime rate of interest from the
Change of Control Date to the settlement date) on the same schedule as would
have applied if the Change of Control had not occurred and assuming that you had
continued your employment.
 

Except as provided in the preceding paragraph, your vested RSUs will be settled
by delivery to you or, in the case of your death, to your estate, of a
certificate(s) for the number of shares of Common Stock equal to the number of
RSUs that are vested and that are to be settled on that date.  Settlement will
be made on or as soon as practicable following the specified settlement date.
 

Notwithstanding anything to the contrary, settlement at the foregoing times is
subject to any deferral election that you have made, if eligible.
 



Upon any other termination of employment or service, you will forfeit the RSUs
that have not yet vested.

 
Nature of RSUs:
 
Your RSUs are not actual shares of Common Stock. Each RSU represents the right
to receive a share of Common Stock upon satisfaction of the terms and conditions
of the Award, but the RSU is not itself Common Stock.    No shares of Common
Stock will be issued unless and until the Company has determined to its
satisfaction that such issuance complies with all relevant provisions of
applicable law, including the requirements of any stock exchange on which the
shares may then be traded.
 

Transferability of RSUs :
 
You may not sell, transfer or otherwise alienate or hypothecate any of your
RSUs.   In addition, by accepting this Award, you agree not to sell any shares
of Common Stock delivered to you in connection with this Award at a time when
applicable laws
 
 
3

--------------------------------------------------------------------------------

 
 
(including securities laws), Company policies or an agreement between the
Company and its underwriters or other terms and conditions of the Plan prohibit
a sale.
 

Voting and Dividends:
 
Since the RSUs are not actual shares of Common Stock, you may not exercise
voting rights, or receive dividends or other distributions paid with respect to
Common Stock, until such time as you become vested and receive actual shares of
Common Stock in settlement of your Award.  However, you will receive a credit
equivalent to any dividends or other distributions paid with respect to the
Common Stock that would have received had your RSUs been actual shares of Common
Stock, so long as the applicable record date for such dividend or distribution
occurs after the Grant Date and before you forfeit such RSUs. This credit will
be made in the form of additional RSUs that will be subject to the same risk of
forfeiture, restrictions on transferability and other terms of this Restricted
Stock Unit Award agreement as are the RSUs with respect to which the dividend or
distribution credit was granted.  In the case of any dividend or distribution
other than a dividend or distribution that is paid in shares of Common Stock,
the number of additional RSUs will be determined by dividing the dividend or
distribution credit by the closing share price of a share of Common Stock, as
reported on the New York Stock Exchange, on the dividend or distribution payment
date. In the case of any such dividend or distribution that is paid in shares of
Common Stock, the number of shares of Common Stock that you would have received
as a result of such dividend or distribution had your RSUs been actual shares of
Common Stock will constitute an equal number of additional RSUs. You will have
no right to dividend or distribution credits that are paid with respect to
Common Stock where the record date occurs on or after the date on which the RSUs
have been settled or the date on which you have forfeited the RSUs.
 

Tax Withholding:
 
To the extent that the receipt or the vesting of the RSUs, or dividend and other
distribution credits made  with respect to the RSUs, or the transfer of Common
Stock in settlement of your RSU Award, results in income to you for Federal,
state or local income tax purposes or results in “wages” to you for FICA or
other employment tax purposes, the Company has the right and the authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations under applicable tax laws or
regulations.  Alternatively, the Company may require that you deliver to the
Company at the time the Company is obligated to withhold taxes in connection
with such receipt or vesting, as the case may be, such amount as the
 
 
4

--------------------------------------------------------------------------------

 
 
Company requires to meet its withholding obligation under applicable tax laws or
regulations.  The Company may (but need not) permit you to satisfy the
withholding requirement, in whole or in part, by electing to have the Company
withhold for its own account that number of shares of Common Stock otherwise
deliverable to you on the date the tax is to be determined having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting or settlement of such RSUs  Your election must be irrevocable, in
writing, and submitted to the Secretary of the Company before the applicable
vesting date.  The Fair Market Value of any fractional share of Common Stock not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash at the time your RSUs are settled.
  
Powers of Company Not Affected:
 











The existence of this Agreement or the RSUs  herein granted shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred,
or prior preference stock ahead of or affecting the Common Stock  or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
 
Employment:




The granting of RSUs under this Agreement shall not be construed as granting to
you any right with respect to continued employment by the Company or an
Affiliate.
 
Interpretation:






 

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, the executor of your estate, and your heirs,
that this Agreement shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Agreement or the Plan and
any determination made by the Committee pursuant to this Agreement shall be
final, binding and conclusive.
 
Assignment of Agreement:


 

You may not assign this Agreement, and any attempted assignment shall be null
and void and of no legal effect.
 
Amendment or Modification:





 

No term or provision of this Agreement may be amended, modified or supplemented
orally.  Amendment, modification or supplementation can be accomplished only (a)
by an instrument in
 
 
5

--------------------------------------------------------------------------------

 
 
writing signed by the party against whom or which the enforcement of the
amendment, modification or supplement is sought, or (b) as otherwise provided in
the Plan.
 
Governing Law:


















 

This Agreement shall be governed by the internal laws of the State of Illinois,
without regard to the principle of conflict of laws, as to all matters,
including, but not limited to, matters of validity, construction, effect,
performance and remedies.  No legal action or proceeding may be brought with
respect to this Agreement more than one year after the later of (a) the last
date on which the act or omission giving rise to the legal action or proceeding
occurred; or (b) the date on which the individual bringing such legal action or
proceeding had knowledge (or reasonably should have had knowledge) of such act
or omission.  Any such action or proceeding must be commenced and prosecuted in
its entirety in the federal or state court having jurisdiction over Brown
County, Wisconsin or Cook County, Illinois, and each individual with any
interest hereunder agrees to submit to the personal jurisdiction thereof, and
agrees not to raise the objection that such courts are not a convenient
forum.  Such action or other legal proceeding shall be heard pursuant to a bench
trial, and the parties to such proceeding shall waive their rights to trial by
jury.

 
Severability:





 
In the event any provision of the Restricted Stock Unit Award agreement is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the agreement, and the agreement shall be construed
and enforced as if the illegal or invalid provision had not been included.
 
Counterparts:
 

This Agreement may be executed in counterparts.
 

Term of Plan Govern:
 
This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan as amended and in effect from time to time.  Additional
provisions regarding your Award and definitions of capitalized terms used and
not defined in this Award can be found in the Plan.  [If you make a timely
election to defer the delivery of shares of Common Stock that otherwise would be
deliverable to you in accordance with this Agreement, the shares of Common Stock
that would otherwise be delivered  to you under this Agreement but that you are
eligible to and have elected to defer will continue to be held (even after you
have become vested) as stock units  that will be credited under and distributed
in accordance with the terms of the Deferred Compensation Plan; provided that
the vesting and forfeiture provisions set forth in this Agreement, and other
terms and conditions of the Plan affecting outstanding Plan awards, will
 
 
6

--------------------------------------------------------------------------------

 
 
continue to apply to such  stock units (and to any additional  stock units that
may be credited to you as a result of deemed dividends or other distributions)
to the same extent as such provisions, terms and conditions apply to the RSUs.]
 

INTEGRYS ENERGY GROUP, INC.

 






                                                                

By: ______________________________
Title:  Senior VP & Chief HR Officer

7

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT FORM




I have read the terms of the Integrys Energy Group, Inc. Restricted Stock Unit
Agreement, dated February 14, 2008, and I hereby declare that I understand and
agree to be bound by the terms and conditions of the Agreement.


                                                                      

_________________________________
Participant


Print name:_________________________               




PLEASE DETACH THIS ACKNOWLEDGEMENT FORM FROM THE RESTRICTED STOCK UNIT AGREEMENT
AND RETURN IT TO THE GREEN BAY HUMAN RESOURCES DEPARTMENT. YOUR RESTRICTED STOCK
UNIT AWARD WILL NOT BECOME EFFECTIVE UNTIL THE COMPANY RECEIVES THIS
ACKNOWLEDGMENT FORM.





8

--------------------------------------------------------------------------------


